DETAILED ACTION
	This Office action is responsive to communication received 07/05/2022 – Amendment and Power of Attorney.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan D’Silva (Reg. No. 57,226) on September 01, 2022.
The application has been amended as follows: 
	The following changes have been made in the claims to eliminate remaining instances of indefiniteness under 35 USC §112(b) and to incorporate further structure into independent claims 1 and 13 to distinctly define over the prior art of record, as discussed during the interview with applicant’s attorney on 09/01/2022. 
	IN THE CLAIMS:
	Claim 1 – line 6, after “edge” (first occurrence), the phrase --having an opening-- has been INSERTED; 
	Claim 1 – line 11, after “weight”, the phrase --insertable through said opening and-- has been INSERTED;
	Claim 1 – line 16, after “with”, the phrase --the at least two faces and located rearward of-- has been INSERTED; 
	Claim 13 – line 6, after “edge” (first occurrence), the phrase --having an opening-- has been INSERTED; 
	Claim 13 – line 11, after “weight”, the phrase --insertable through said opening and-- has been INSERTED;
	Claim 13 – line 16, after “with”, the phrase --the at least two faces and located rearward of-- has been INSERTED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
During the interview with applicant’s attorney, Jonathan D’Silva (Reg. No. 57,226), on September 01, 2022, it was noted that the closest prior art of record, including the prior art references to Howard (USPN 2,155,830), Larson (USPN 9,061,186) and Forzano (USPN 6,379,264) do not show, suggest or otherwise render obvious the combination of elements as now set forth in each of independent claims 1 and 13 and specifically including a club shaft, grip, socket connector and a club head, wherein the club head includes a rectangular shape including a top edge having an opening, a sliding track, a sliding weight insertable through the opening, a hollow rear portion associated with at least two faces of the club head rectangular shape and located rearward of a rear edge of the club head rectangular shape and adjacent to the sliding track, with a removable weight insertable within the hollow rear portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711